internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 4-plr-166481-01 date december legend re grantor spouse trust trust a_trust b trustee date date year date date dear this letter responds to your request submitted on behalf of trust requesting rulings under sec_301_9100-3 of the procedure and administration regulations the facts submitted and representations made are summarized as follows grantor created trust on date and subsequently amended trust on date grantor transferred most of her assets to trust grantor was the initial trustee of trust in year all the assets of trust were transferred to trustee as successor trustee of trust date is prior to date grantor died on date at the grantor's death the trust was divided into two trusts trust a and trust b_trust a was a marital trust and is funded with a pecuniary amount equal to the minimum_marital_deduction necessary so that there is no federal estate_tax payable by reason of grantors death after taking into account all exclusions deductions the unified_credit and credit for taxes paid on post-1976 gifts trust b contains the residue of the estate plr-166481-01 article fourth paragraph b of trust provides that spouse is entitled to all of the income from trust a during his lifetime spouse also has the right to withdraw all of the principal of trust a and has a general_power_of_appointment over trust a article fifth of trust provides that spouse is entitled to all the net_income from trust b during his life at spouse’s death trust b is divided into separate equal trusts one trust for each of grantor’s then living children and one trust for the then living descendants of a deceased child the trusts will terminate twenty-one years after the death of the last to die of grantor and all other beneficiaries living at the time of grantor’s death at termination the trusts will be distributed to grantor’s then living descendants per stirpes in spouse transferred grantor’s one-half interest in her personal_residence to trust as an agent of grantor under a durable_power_of_attorney in order to avoid probate absent the conveyance the one-half interest in the residence would have passed to trust pursuant to article third of grantor’s will at grantor’s death you represent that no other additions were made to trust from and after date a form_706 united_states estate and generation-skipping tax_return was timely filed on date by trustee of grantor's trust on schedule r a portion of grantor’s gst_exemption was allocated to trust b although statements relating to grantor's mental_disability were prepared they were not filed with the form_706 you have requested an extension of time under sec_301_9100-3 to file the physician certification required under sec_26_2601-1 of the generation- skipping transfer_tax regulations you have represented that grantor was under a mental_disability on date and at all time thereafter until her death sec_2601 of the internal_revenue_code imposes a tax on every generation- skipping transfer under b c of the tax_reform_act_of_1986 and sec_26_2601-1 of the generation-skipping_transfer_tax regulations if an individual was under a mental_disability to change the disposition of the individual's property continuously from date until the date of death the provisions of chapter do not apply to any generation-skipping_transfer under a_trust as defined in sec_2652 to the extent such trust consists of property or the proceeds of property the value of which was included in the gross_estate of the individual sec_26_2601-1 defines the term mental_disability as mental incompetence to execute an instrument governing the disposition of the decedent's property whether or not there was an adjudication of incompetence and whether or not plr-166481-01 there has been an appointment of a guardian fiduciary or other person charged with either the care of the decedent or care of the decedent's property sec_26_2601-1 provides that if a decedent has not been adjudged mentally incompetent by a court the executor must file with form_706 either -- a certification from a qualified physician stating that the decedent was mentally incompetent at all times on and after date and did not regain competence to modify or revoke the terms of the trust or will prior to his or her death or sufficient other evidence demonstrating that the decedent was mentally incompetent at all times on and after date as well as a statement explaining why no certification is available from a physician sec_26_2601-1 provides that any addition to a_trust made pursuant to an instrument or arrangement covered by transitions rules in paragraph b or of the section is not treated as an addition for purposes of this section moreover any property transferred inter_vivos to a_trust is not treated as an addition if the same property would have been added to the trust pursuant to an instrument covered by the transition_rules in paragraph b or of this section under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore trustee is granted an extension of time of days from the date of this letter to file the required physician certification plr-166481-01 except as ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code specifically we express no opinion as to whether the decedent was under a mental_disability within the meaning of sec_26_2601-1 on and after date resolution of this factual matter would be under the audit jurisdiction of the area director the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent the physician’s certification should be made on a supplemental united_states estate and generation-skipping_transfer_tax return and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy for purposes copy of this letter
